DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This action is in response to the reply filed 1/4/2021. The allowed claims are 1, 4-12, and 14-20. The closest prior art of record is US Patent Application Publication US 2018/0363987 A1 to Itou or US Patent Application Publication US 2018/0283806 to Riondet in view of US Patent Application Publication US 2007/0119580 A1 to Wawzyniak, USP 4,309,987 to Higgins, USP 8,439,104 to de la Cruz, US Patent Application Publication US 2007/0000657 A1 to Emrich in the alternative.	
The following is an examiner’s statement of reasons for allowance:
The above named prior art of record does not teach or suggest the newly added limitations of: wherein the at least one of the plurality of second tube projections projecting in the second direction results in the tubes received therein having a shorter length than the tubes received in the plurality of first tube projections projecting in the first direction. Although the prior art of Itou and Riondet discloses the bulk of the claim limitations as noted in the previous rejection; neither Itou or Riondet explicitly disclose shorter tube lengths in the second tube projections relative to the tube projections as both Itou and Riondet only implicitly disclose the same tube length or in the case of Itou disclose one of the tubes in the second projections may have a longer length as seen in figure 11. While the additional prior art of Wawzyniak, Higgins, de la Cruz, and Emrich all teach varying tube lengths in the header, none of the tube lengths are in anyway tied to the projections in a planar portions of the header relative to projections in an offset portions of the header having a variable distance from a plane of the planar portion. Since Wawzyniak, Higgins, de la Cruz, and Emrich only disclose varying the tube length relative to a continuous plane of the header or varying individual tube lengths irrespective of an offset portion .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763